DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/377,240 of SMCCULLEN et al. for “SYSTEMS AND METHODS FOR INTELLIGENTLY DISPLAYING AIRCRAFT TRAFFIC INFORMATION” filed on July 15, 2021 and resubmitted on September 28, 2021 has been examined.

Claims 1-16 are pending.

Drawings
Drawings Figures 1-6 submitted on July 15, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the Applicant Submitted Prior Art of LE et al. (U.S. Publication No. 2014/0297169 A1)  hereinafter “Le”.
As to claim 9, Le discloses a system (described in Paragraph 0001) comprising a avionics system comprising one or more processors (described in Paragraphs 0007 and 0011), memory coupled to the processors, and a top antenna and a bottom antenna electrically and communicatively coupled to the avionics system (described in Paragraphs 0005, 0018 and 0042-0043), further including: a Traffic Collision Avoidance System (TCAS) component (described in Paragraphs 0005, 0018 and 0042-0043), a flight deck display electrically and communicatively coupled to the TCAS component (shown in Figure 4 and described in Paragraph 0042, Claims 9, 20); and a prediction display management system coupled to the TCAS component and the flight deck display, the prediction display management system further comprising a predictive model component (described in Paragraphs 0043-0044); wherein software stored within a memory of the avionics system is configured to execute the steps of (described in Paragraph 0050): obtaining a plurality of recent aircraft track parameters pertaining to target aircraft external to and in vicinity of an ownship aircraft (shown in Figure 4 and described in Claims 9, 20); preparing a sequence of predictions forecasting respective positions of each of the target aircraft track parameters at time samples uniformly-spaced across a predetermined time period (shown in Figure 4 and described in Paragraphs 0026, 0043, Claim 13); forecasting an ownship position and forecasting a position of each computed track with respect to the forecasted ownship position (shown in Figure 4 and described in Paragraphs 0034, 0041, Claims 9, 20); determining whether each of the computed tracks may cross within a predetermined near-range threshold of ownship's forecast position (shown in Figures 2,3  4 and described in Paragraphs 0032, 0037, 0039, 0043); and visually highlighting, on a display, each of the computed tracks may cross within a predetermined range of ownship's forecast position (shown in Figure 4 and described in Paragraph 0042, Claim 13).
As to claim 1, Le discloses a method (described in Paragraph 0001) comprising obtaining a plurality of recent aircraft track parameters pertaining to target aircraft external to and in vicinity of an ownship aircraft (shown in Figure 4 and Claim 1); preparing a sequence of predictions forecasting respective positions of each of the target aircraft track parameters at time samples uniformly-spaced across a predetermined time period (shown in Figure 4 and described in Paragraphs 0026, 0043, Claim 5); forecasting an ownship position and forecasting a position of each computed track with respect to the forecasted ownship position (shown in Figure 4 and described in Paragraphs 0034, 0041, Claim 1); determining whether each of the computed tracks may cross within a predetermined near-range threshold of ownship's forecast position (shown in Figure 4 and described in Paragraphs 0037, 0043, 0046-0047, Claim 5); and visually highlighting, on a display, each of the computed tracks may cross within a predetermined range of ownship's forecast position (shown in Figure 4 and described in Paragraphs 0032, 0037, 0039, 0043, Claim 5).
As to claim 10, Le’s disclosure as set forth above in claim 9, further Le discloses the system further comprising the steps of suppressing computed tracks of external aircraft that do not cross within a predetermined range of ownship's forecast position (described in Paragraph 0048).
As to claim 2, , the claim recites a method that parallels the system of claim 10. Therefore, the analysis discussed above with respect to claim 10 also applies to claim 2. Accordingly, claim 2 is rejected by the prior art of Le under the same rationale as set forth above with respect to claim 10.
As to claim 11, Le’s disclosure as set forth above in claim 9, further Le discloses wherein the near-range threshold may be adjusted by one of flight deck personnel or an airline technician ([i.e. the inner rings provide flight crews with a set of rings spaced apart by a pilot-selectable interval], described in Paragraphs 0035 and 0039).
As to claim 3, the claim recites a method that parallels the system of claim 11. Therefore, the analysis discussed above with respect to claim 11 also applies to claim 3. Accordingly, claim 3 is rejected by the prior art of Le under the same rationale as set forth above with respect to claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of LE et al. (U.S. Publication No. 2014/0297169 A1)  hereinafter “Le” in view of the Applicant Submitted Prior Art of BAHRAMI et al. (U.S. Publication No. 2016/0314692 A1) hereinafter “Bahrami”.
As to claim 13, Le’s disclosure as set forth above in claim 9, further Le discloses wherein the forecasting occurs at least in part within a network component (shown in Figure 4 and described in Paragraph 0023), but Le does not expressly disclose the network component being a neural network component.
Bahrami discloses a system and method (shown in Figures 1-6 and described in Abstract, Paragraphs 0002, 0029 and 0032) comprising: a forecasting occurs at least in part within a neural network component (shown in Figure 3 and described in Paragraph 0023).
Thus, given the system and method of Le and having the teaching of Bahrami disclosing a machine learning process to generate the vehicle intent prediction model, which is a feed forward artificial neural network that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the neural network disclosed by Bahrami into the system and method of Le, in order to have wherein the forecasting occurs at least in part within a neural network component, for the obvious reason of substituting one conventional system and method by another conventional that are directed to solving same/similar problem in the Traffic Collision Avoidance System (TCAS) system and method.
As to claim 5, the claim recites a method that parallels the system of claim 13. Therefore, the analysis discussed above with respect to claim 13 also applies to claim 5. Accordingly, claim 5 is rejected by the combination of Le and Bahrami under the same rationale as set forth above with respect to claim 13.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of LE et al. (U.S. Publication No. 2014/0297169 A1)  hereinafter “Le” in view of the Applicant Submitted Prior Art of BAHRAMI et al. (U.S. Publication No. 2016/0314692 A1) hereinafter “Bahrami” and further in view of the Prior Art prior art of THOMASSEY (U.S. Publication No. 2021/0096561 A1) hereinafter “Thomassey”.
As to claim 14, the combination of Le and Bahrami as set forth above in claim 13, but the combination of Le and Bahrami does not expressly disclose wherein the neural network component comprises one or more of an Encoder/Decoder Recurrent Neural Network (RNN), a Convolutional Neural Network (CNN) and a Convolutional Neural Network-Recurrent Neural Network Hybrid (CNN-RNN). 
Thomassey discloses a system and method comprising: a neural network component comprises one or more of a Convolutional Neural Network (CNN) (described in Paragraphs 0046, 0069, 0158 and Claim 16).
Thus, given the system and method of Le as modified by Bahrami and having the teaching of Thomassey disclosing a neural network component comprises one or more of a Convolutional Neural Network (CNN) that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the Convolutional Neural Network (CNN) disclosed by Thomassey into the combination of Le and Bahrami, in order to have wherein the neural network component comprises one or more of an Encoder/Decoder Recurrent Neural Network (RNN), a Convolutional Neural Network (CNN) and a Convolutional Neural Network-Recurrent Neural Network Hybrid (CNN-RNN), for the obvious reason of substituting one conventional system and method by another conventional that are directed to solving same/similar problem in the Traffic Collision Avoidance System (TCAS) system and method.
As to claim 6, the claim recites a method that parallels the system of claim 14. Therefore, the analysis discussed above with respect to claim 14 also applies to claim 6. Accordingly, claim 6 is rejected by the combination of Le, Bahrami and Thomassey under the same rationale as set forth above with respect to claim 14.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of LE et al. (U.S. Publication No. 2014/0297169 A1)  hereinafter “Le” in view of the Applicant Submitted Prior Art of BAHRAMI et al. (U.S. Publication No. 2016/0314692 A1) hereinafter “Bahrami” and further in view of Applicant Submitted Non Patent Literature of KAIDI R. et al. “Neural Network Apply to Predict Aircraft Trajectory for Conflict Resolution” hereinafter “Kaidi”.
As to claim 15, the combination of Le and Bahrami as set forth above in claim 13, further Le discloses the system further comprising training the neural network by presenting the neural network with training data; comparing pre-determined ground truth (described in Paragraph 0021-0022). But the combination of Le and Bahrami does not expressly disclose comparing pre-determined ground truth output sequences to forecasted output sequences computed by the neural net; determining an error metric for each comparison; based upon the error metric, back propagate changes to layers within the neural network; and continuing presentation of the training data until a predetermined operational accuracy is determined.
Kaidi discloses a system and method comprising: training a neural network comparing pre-determined ground truth output sequences to forecasted output sequences computed by the neural net; determining an error metric for each comparison; based upon the error metric, back propagate changes to layers within the neural network; and continuing presentation of the training data until a predetermined operational accuracy is determined (described in A. Learning Techniques and B. backpropagation of Page 3).
Thus, given the system and method of Le as modified by Bahrami and having the teaching of Kaidi disclosing comparing pre-determined ground truth output sequences to forecasted output sequences computed by the neural net; determining an error metric for each comparison; based upon the error metric, back propagate changes to layers within the neural network; and continuing presentation of the training data until a predetermined operational accuracy is determined that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the training the neural network disclosed by Kaidi into the combination of Le and Bahrami, in order to have the system further comprising training the neural network by presenting the neural network with training data; comparing pre-determined ground truth output sequences to forecasted output sequences computed by the neural net; determining an error metric for each comparison; based upon the error metric, back propagate changes to layers within the neural network; and continuing presentation of the training data until a predetermined operational accuracy is determined, for the obvious reason of substituting one conventional system and method by another conventional that are directed to solving same/similar problem in the Traffic Collision Avoidance System (TCAS) system and method.
As to claim 7, the claim recites a method that parallels the system of claim 15. Therefore, the analysis discussed above with respect to claim 15 also applies to claim 7. Accordingly, claim 7 is rejected by the combination of Le, Bahrami and Kaidi under the same rationale as set forth above with respect to claim 15.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of LE et al. (U.S. Publication No. 2014/0297169 A1)  hereinafter “Le” in view of the Applicant Submitted Prior Art of BAHRAMI et al. (U.S. Publication No. 2016/0314692 A1) hereinafter “Bahrami” and further in view of Applicant Submitted Non Patent Literature of YANG KAIQIAO et al. “LSTM-Based Deep Learning Model for Civil Aircraft Position and Attitude Prediction Approch” hereinafter “Yang”.
As to claim 16, the combination of Le and Bahrami as set forth above in claim 15, but the combination of Le and Bahrami does not expressly disclose wherein the training data is prepared by: obtaining a database of prior flight tracks in view of an ownship track; segmenting available traffic data by flight; cleaning and normalizing parameters such as position and velocity; and interpolating the parameters into uniformly-spaced time samples.
Yang discloses a system and method comprising: a training data is prepared by: obtaining a database of prior flight tracks in view of an ownship track; segmenting available traffic data by flight; cleaning and normalizing parameters such as position and velocity; and interpolating the parameters into uniformly-spaced time samples  (described in Aircraft Trajectory Prediction Model of Section 2.2.1).
Thus, given the system and method of Le as modified by Bahrami and having the teaching of Yang disclosing training data is prepared by: obtaining a database of prior flight tracks in view of an ownship track; segmenting available traffic data by flight; cleaning and normalizing parameters such as position and velocity; and interpolating the parameters into uniformly-spaced time samples that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate training data that is prepared disclosed by Yang into the combination of Le and Bahrami, in order to have wherein the training data is prepared by: obtaining a database of prior flight tracks in view of an ownship track; segmenting available traffic data by flight; cleaning and normalizing parameters such as position and velocity; and interpolating the parameters into uniformly-spaced time samples, for the obvious reason of substituting one conventional system and method by another conventional that are directed to solving same/similar problem in the Traffic Collision Avoidance System (TCAS) system and method.
As to claim 8, the claim recites a method that parallels the system of claim 16. Therefore, the analysis discussed above with respect to claim 16 also applies to claim 8. Accordingly, claim 8 is rejected by the combination of Le, Bahrami and Yang under the same rationale as set forth above with respect to claim 16.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

As to claim 4, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 4, comprising limitations: wherein a traffic alert received by an avionics traffic collision avoidance system of ownship may prevent suppression of external aircraft tracks, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: wherein a traffic alert received by an avionics traffic collision avoidance system of ownship may prevent suppression of external aircraft tracks, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2018/0018886 A1 of McCullen, discloses a system, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the system at least to determine, by an integrated avionics system, a hazard condition with respect to an ownship aircraft; generate, by the integrated avionics system, a maneuver inhibition based on the determined hazard condition; determine, by the integrated avionics system, a threat to an ownship aircraft from a target aircraft; and generate, by the integrated avionics system, a maneuver for the ownship aircraft based on the determined threat and the received maneuver inhibition.

U.S. Publication No. 2005/0156777 A1 of King et al, discloses as collision avoidance systems which depend on aircraft carried transponders are usually divided into two classes: passive and active. The ATCRBS, including Mode-S, described above are passive systems because the transponder reply emissions alone provide the only information for locating and identifying potential threats. While passive systems tend to be simple and low cost when compared to active systems and do not crowd the spectrum with additional RF transmissions, detection of transponder emissions from other aircraft is difficult. A passive collision threat detector is essentially a receiver having sufficient intelligence to first detect and then locate the existence of potential collision threats represented by nearby aircraft. The aircraft's receiver is of necessity operating in close proximity to the host aircraft's ATCRBS transponder. Government regulations require the ATCRBS transponder to emit RF energy at 125-500 watts in response to interrogation signals from a ground based SSR. The transponder aboard any potential collision threat aircraft flying along a radial from the directional SSR antenna, usually about 3 to 4 degrees wide, will respond at about the same time as the host aircraft's transponder. The host aircraft's transponder is so much closer, usually no more than a few feet, to any receiver that the host aircraft's own response to the interrogation signal will swamp the response from any other aircraft in its vicinity. Thus, the host aircraft flies in a "blind" region wherein any potential threat aircraft is not "seen," unless other provisions are made. This blind region expands as the target approaches the host. Furthermore, typically each aircraft is within range of more than one SSR site and a blind region is associated with each SSR site. Because wholly passive systems are generally believed insufficient for reliable collision avoidance, the government and aviation industry have cooperated in developing Operational Performance Standards for a Traffic Alert and Collision Avoidance or TCAS system, separate from the ATCRBS/Mode-S transponder system. The standards are set forth in the RTCA specifications DO-185, MINIMUM OPERATIONAL PERFORMANCE STANDARDS FOR AIR TRAFFIC ALERT AND COLLISION AVOIDANCE SYSTEM (TCAS) AIRBORNE EQUIPMENT, issued Sep. 23, 1983, consolidated Sep. 6, 1990, and DO-185A, MINIMUM OPERATIONAL PERFORMANCE STANDARDS FOR AIR TRAFFIC ALERT AND COLLISION AVOIDANCE SYSTEM II (TCAS II) AIRBORNE EQUIPMENT, issued December 1997, both of which are incorporated herein by reference. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						September 30, 2022           Primary Examiner, Art Unit 2685